DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “approximately equal” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 205,414 to Kallstrom in view of EP 105,849 to Van der Wouden.


    PNG
    media_image1.png
    333
    214
    media_image1.png
    Greyscale

Van der Wouden Annotated Fig. 1

Regarding claim 3, the combination from claim 1 discloses wherein said trough-shaped coupling portion extends substantially over an entire length of said bracket (the trough shape extends substantially the entire length (see Van der Wouden Fig. 1).
Regarding claim 4, the combination from claim 1 discloses wherein said trough-shaped coupling portion at least partially comprises a box-like shape (the flanges and bottom form a box-like shape).
Regarding claim 5, the combination from claim 1 discloses wherein said box-like shape comprises two side walls (flanges in Annotated Fig. 1 above) and a bottom wall (bottom in Annotated Fig. 1 above) which is arranged substantially perpendicular to said side walls.
Regarding claim 6, the combination from claim 1 discloses wherein a free end of said vehicle engaging section protrudes from said load carrier bracket on one side in a direction which is angled with respect to or is substantially perpendicular to a longitudinal extension direction of said trough-shaped coupling portion (see angle of free end in Kallstrom Fig. 1) and wherein said trough-shaped coupling portion provides a bulging which is provided on a side of said load carrier bracket opposite to said side where said free end of said vehicle engaging section protrudes from said load carrier bracket, or wherein said trough-shaped coupling portion provides said bulging in only one direction (Van Der Wouden Fig. 4 – bulging is opposite the free end).

Regarding claim 8, the combination from claim 1 discloses wherein said holder engaging section is configured such that said load carrier bracket can be hooked on said holder (Kallstrom Fig. 1).
Regarding claim 13, the combination from claim 1 discloses wherein said trough-shaped coupling portion comprises a first side wall (flange visible in Annotated Fig. 1 above) and a second side wall (flange opposite to the flange visible in Annotated Fig. 1 above), and wherein said first side wall is angled relative to said second side wall such that said trough-shaped coupling portion is wider at a portion proximate said vehicle engaging section than at a portion distal to said vehicle engaging section (Kallstrom Fig. 5 – sides are tapered, creating the claimed angle between the side walls).
Regarding claim 14, the combination from claim 1 discloses wherein a rear wall of said trough-shaped coupling portion tapers inward at a first angle, wherein a rear wall of said vehicle engaging section tapers inward at a second angle, and wherein said first angle is approximately equal to said second angle (Kallstrom/Van der Wouden - if the separation line for the trough-shaped coupling portion and the vehicle engaging section is somewhere within the taper (see tapered sides in Kallstrom Fig. 5), then the two angles are equal).
Regarding claim 15, the combination from claim 1 discloses wherein a rear wall of an upper portion of said trough-shaped coupling portion is flat over an entire length of said upper portion (Kallstrom Figs. 1, 5 – the upper portion is flat).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 609,152 to Besnard.
Regarding claim 18, Besnard discloses a load carrier foot for supporting a load bar on a vehicle, said load carrier foot comprising: a load carrier bracket (7) comprising a first access opening (27); a holder (6) configured to receive said load carrier bracket (Fig. 2), said holder comprising a second access opening (6a); and a tightening member (3), wherein when said holder receives said load carrier bracket (Fig. 2), said first access opening and said second access opening are aligned to provide access to said tightening member by a tool (4) inserted through said first access opening and through said second access opening (Fig. 2 – tool 4 engages 3a via the aligned holes).
Allowable Subject Matter
Claims 9-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered.
As to applicant’s arguments against Brorsson and Thulin, these references are not used in the current rejection.  See the new rejection based on Kallstrom above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734